Citation Nr: 1021629	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  05-30 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for post traumatic 
stress disorder, currently evaluated as 30 percent disabling.

2.  Whether the reduction of the evaluation for prostate 
cancer from 100 percent to 40 percent, effective April 1, 
2005, was proper.  

3.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active military duty from May 1969 to 
March 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The issue concerning entitlement to a total disability rating 
based on individual unemployability (TDIU) is addressed in 
the remand section below and is remanded to the RO via the 
Appeals Management Center.    


FINDINGS OF FACT

1.  The Veteran's posttraumatic stress disorder (PTSD) 
results in reduced reliability and productivity and is 
manifested by good hygiene; friendliness, cooperation, and 
attentiveness; being oriented to time, place, and person; 
unremarkable psychomotor activity; unremarkable thought 
content and process; no history of delusions or 
hallucinations; no history of homicidal ideation, but 
occasional suicidal ideation; good judgment; good insight; 
occasional obsessive or ritualistic behavior; minimally 
impaired memory and concentration; occasional flashbacks; 
depression that was generally well controlled; occasional 
nightmares; avoidant behavior; restricted range of affect; 
sleep difficulties; discomfort around crowds; periods of 
confusion, especially when away from home; and some 
impairment in establishing interpersonal relationships.

2.  A rating decision in January 2005 reduced the 100 percent 
rating for the Veteran's prostate cancer to 40 percent, 
effective April 1, 2005.  

3.  The Veteran's prostate cancer recurred in early 2005.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 50 percent, but 
no more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2009).  

2.  The criteria for the reduction of the Veteran's 
disability rating for service-connected prostate cancer, from 
100 percent to 40 percent disabling, effective April 1, 2005, 
were not met, and therefore, said reduction was not proper.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.105, 4.115b, Diagnostic Code 7528 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The RO's July 2005 letter advised the Veteran of the 
foregoing elements of the notice requirements.  See 
Quartuccio, 16 Vet. App. at 187; Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (noting that a VCAA defect may 
be cured by issuance of a fully compliant notification 
followed by a re-adjudication of the claim); see also Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  Further, the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims, 
including the opportunity to present pertinent evidence.  
Thus, the Board finds that the content requirements of the 
notice VA is to provide have been met.  See Pelegrini, 18 
Vet. App. at 120.  

The duty to assist the Veteran has also been satisfied in 
this case.  The RO has obtained the Veteran's service 
treatment records, as well as his identified VA and private 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
VA has also provided the Veteran with VA examinations in 
October 2005 and October 2008 to determine the current 
severity of his PTSD.  VA has fulfilled its duty to assist 
the Veteran by affording him a recent and adequate VA 
examination in October 2008 in connection with his claim, and 
in accordance with the above directives.  Barr v. Nicholson, 
21 Vet. App. 303 (2007).  Finally, there is no indication in 
the record that additional evidence relevant to the issues 
being decided herein is available and not part of the record.  
See Pelegrini, 18 Vet. App. at 120.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Shinseki v. Sanders/Simmons, 556 U.S. 
____ (2009), 129 S. Ct. 1696 (2009).  

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that 
the Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claim.  The Veteran 
should not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that 
the law requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).  

PTSD

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2009).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2009).  

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  
However, when the factual findings show distinct time periods 
in which a disability exhibits symptoms that warrant 
different ratings, staged ratings are appropriate.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The Rating Schedule establishes a general rating formula for 
mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment under 38 C.F.R. § 4.130 is not restricted to the 
symptoms provided in the diagnostic code.  Instead, VA must 
consider all symptoms of a claimant's condition that affect 
the level of occupational and social impairment, including, 
if applicable, those identified in the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  
Id.  

In this case, the RO construed the Veteran's claim for a TDIU 
to include a claim for an increased rating for each of his 
service-connected disabilities.  A 30 percent rating is 
currently in effect for PTSD under the provisions of 
38 C.F.R. § 4.130, Diagnostic Code 9411.  This rating 
contemplates PTSD that is productive of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, and recent events).  Id. 

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id. 

A 70 percent evaluation is warranted where there is objective 
evidence demonstrating occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to suicidal 
ideation; obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, or 
effectively; impaired impulse control, such as unprovoked 
irritability with periods of violence; spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  Id. 

In evaluating the evidence, the Board has considered the 
various Global Assessment of Functioning (GAF) scores that 
clinicians have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See DSM-IV; 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a 
GAF score of 51-60 indicates moderate symptoms (e.g., flat 
affect, circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational or school 
functioning (e.g., having few friends or having conflicts 
with peers or co-workers).  A GAF score of 41-50 contemplates 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or serious impairment in 
social, occupational, or social functioning (e.g., no 
friends, unable to keep a job).  DSM-IV at 46-47.  While a 
GAF score is highly probative as it relates directly to the 
Veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders, the GAF scores assigned in a case are not 
dispositive of whether overall improvement has been 
established; rather, they must be considered in light of the 
actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 
4.126(a) (2009).  

Reports of periodic visits to a VA outpatient clinic between 
March 2005 and March 2008, and the reports of VA compensation 
examinations in October 2005 and October 2008 indicate that 
the Veteran did not like to go out in public, but could 
tolerate doing so, if necessary.  The Veteran was anxious and 
had difficulty sleeping; the examiners also indicated that he 
used alcohol to relieve the anxiety.  His depression was 
generally well controlled by medication.  Some examiners 
indicated that the Veteran reported a few nightmares or 
flashbacks.  It was regularly noted that there was no 
suicidal or homicidal ideation.  Usually, the Veteran's 
speech was relevant and goal-directed, and his mood was 
neutral.  The Veteran's affect was generally described as 
full, and his insight and judgment were routinely described 
as adequate or good.  Most examiners noted that his memory 
and concentration were minimally impaired.  

The VA examiner in October 2005 reported similar symptoms and 
clinical findings, most of which were essentially normal.  
However, that examiner did note that the Veteran exhibited 
decreased concentration and that he had occasional suicidal 
thoughts.  The examiner characterized the Veteran's prognosis 
as guarded "due to his chronic symptoms and also chronic 
health problems."  It was noted that treatment had not 
afforded the Veteran complete relief from his symptoms and 
that he was unable to work.  The examiner assigned a GAF 
score of 45.  Although the examiner indicated that the 
Veteran's prognosis was guarded and that he could not work, 
this opinion was based not solely on the Veteran's PTSD 
symptoms, but also his other health problems.  

At the VA examination in October 2008, the Veteran indicated 
that he enjoyed helping his granddaughters with their 
homework.  He stated that he would get together with several 
friends every month and a half to two months.  The Veteran 
volunteered with the Kidney Foundation and gave talks at 
schools and health fairs about organ transplants.  He 
indicated that he was active in a group that met to learn the 
latest developments in the treatment of prostate cancer.  
However, the Veteran reported that he disliked traveling from 
home, because he felt more anxious and sometimes confused 
when he was away from home.  

On examination, the Veteran's speech was unremarkable, as 
were his thought processes and thought content.  There was no 
evidence of hallucinations or delusions.  Judgment and 
insight appeared normal.  The Veteran denied having any panic 
attacks, was oriented, and his impulse control was good.  He 
denied any homicidal ideation, although he admitted to 
suicidal ideation in the past year.  The Veteran's affect was 
constricted and he reported difficulty sleeping.  He 
exhibited ritualistic behavior and his recent memory was 
severely impaired, although remote and immediate memory were 
intact.  The examiner commented that some of the Veteran's 
symptoms, including anxiety and his memory and concentration 
problems, were related to the diagnosis of generalized 
anxiety disorder, which the examiner indicated was 
independent of his PTSD.  A GAF score of 60 was assigned, 
which the examiner indicated referred only to the Veteran's 
PTSD-related psychosocial impairment.  

VA clinic examiners between March 2005 and November 2005 
regularly assigned a GAF score of 50, although a score of 48 
was assigned in May 2005.  Further, noting essentially 
identical symptoms and findings during each visit as had 
previously been reported, examiners between March 2007 and 
February 2008 all recorded GAF scores of 55.  An examiner in 
March 2008 noted that the Veteran was having suicidal 
ideation without a plan, and listed a GAF score of 50.  

As discussed above, GAF scores from 45 to 50 generally 
reflect serious symptoms, with GAF scores of 55 representing 
moderate symptoms.  The assigned GAF scores must be 
considered in light of the actual symptoms of the Veteran's 
disorder.  In this case, most of the symptoms reported by 
examiners throughout the appeal period have reflected mild to 
moderate impairment.  However, the GAF scores assigned 
represent the examiner's overall assessment of the Veteran's 
functional ability at that time, notwithstanding their 
reported symptoms, and so they must be considered.  Further, 
the Board cannot ignore the fact that examiners have on 
occasion reported that the Veteran endorsed suicidal 
ideation, had a restricted affect, and ritualistic or 
obsessional behavior, symptoms that are consistent with a 
rating in excess of 30 percent.  Moreover, while the October 
2008 compensation examiner specifically distinguished the 
Veteran's anxiety symptoms from those due to PTSD, other 
examiners have included anxiety as a symptom of the Veteran's 
PTSD.  

Weighing all of the evidence, including the findings reported 
by numerous examiners, as well as the Veteran's hearing 
testimony regarding his PTSD symptoms and their impact on his 
functioning, the Board finds that the disability picture more 
nearly approximates the criteria for a 50 percent rating 
throughout the appeal period.  38 C.F.R. § 4.7 (2009).  
Although GAF scores representing serious symptoms were 
intermittently assigned, a 70 percent evaluation is not for 
assignment in light of the actual symptoms of the Veteran's 
disorder.  Manifestations of the Veteran's PTSD include good 
hygiene; friendliness, cooperation, and attentiveness; being 
oriented to time, place, and person; unremarkable psychomotor 
activity; unremarkable thought content and process; 
occasional suicidal ideation; good judgment; good insight; 
occasional obsessive or ritualistic behavior; minimally 
impaired memory and concentration; occasional flashbacks; 
depression that was generally well controlled; occasional 
nightmares; avoidant behavior; restricted range of affect; 
sleep difficulties; discomfort around crowds; periods of 
confusion, especially when away from home; and some 
impairment in establishing interpersonal relationships.  
There is no history of delusions or hallucinations; homicidal 
ideation, obsessional rituals which interfere with his 
routine activities, speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, or 
effectively; impaired impulse control, such as unprovoked 
irritability with periods of violence; spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; or the 
inability to establish and maintain effective relationships.  

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 
(2009).  However, because the ratings are averages, it 
follows that an assigned rating may not completely account 
for each individual veteran's circumstance, but nevertheless 
would still be adequate to address the average impairment in 
earning capacity caused by disability.  In exceptional cases 
where the rating is inadequate, it may be appropriate to 
assign an extraschedular rating.  38 C.F.R. § 3.321(b) 
(2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of a 
veteran's service-connected disorder with the established 
criteria found in the Rating Schedule for that disability.  
Thun, 22 Vet. App. at 115.  If the criteria under the Rating 
Schedule reasonably describe the veteran's disability level 
and symptomatology, then the veteran's disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is adequate, and no referral is 
required.

In the instant case, the Board finds that the Veteran's 
disability picture, throughout the period on appeal, was not 
so unusual or exceptional in nature as to render the rating 
assigned herein inadequate.  The Veteran's PTSD is evaluated 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 9411, the 
criteria of which is found by the Board to specifically 
contemplate the level of disability and symptomatology of his 
psychiatric disorder.  Throughout the appeal period, the 
Veteran's PTSD is manifested by good hygiene; friendliness, 
cooperation, and attentiveness; being oriented to time, 
place, and person; unremarkable psychomotor activity; 
unremarkable thought content and process; no history of 
delusions or hallucinations; no history of homicidal 
ideation, but occasional suicidal ideation; good judgment; 
good insight; occasional obsessive or ritualistic behavior; 
minimally impaired memory and concentration; occasional 
flashbacks; depression that was generally well controlled; 
occasional nightmares; avoidant behavior; restricted range of 
affect; sleep difficulties; discomfort around crowds; periods 
of confusion, especially when away from home; and some 
impairment in establishing interpersonal relationships.  When 
comparing this disability picture with the symptoms 
contemplated by the Rating Schedule, the Board finds that the 
Veteran's symptoms are more than adequately contemplated by 
the disability rating assigned herein for his service-
connected PTSD.  Ratings in excess thereof are provided for 
certain manifestations of the service-connected psychiatric 
disorder, but the medical evidence of record did not 
demonstrate that such manifestations were present in this 
case.  The criteria for the current disability ratings more 
than reasonably describes the Veteran's disability level and 
symptomatology and, therefore, the currently assigned 
schedular evaluations are adequate and no referral is 
required.

Accordingly, affording the Veteran the benefit of the doubt, 
a 50 percent evaluation but no more, for PTSD throughout the 
entire appeal period is warranted.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); see also Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Prostate cancer

The Veteran's prostate cancer has been evaluated according to 
criteria set forth in 38 C.F.R. § 4.115b, Diagnostic Code 
7528.  A 100 percent rating is assigned for malignant 
neoplasms of the genitourinary system.  A Note following 
Diagnostic Code 7528 provides that following the cessation of 
surgical, X-ray, antineoplastic chemotherapy, or other 
therapeutic procedure, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of 
six months.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
38 C.F.R. § 3.105(e).  If there has been no local 
reoccurrence or metastasis, the disability is to be rated on 
residuals, as voiding dysfunction or renal dysfunction, 
whichever is predominant.  38 C.F.R. § 4.115b.  A maximum 
rating of 60 percent is assigned for a voiding dysfunction 
requiring the use of an appliance or the wearing of absorbent 
materials that must be changed more than 4 times per day.  
The rating criteria provide for ratings from zero to 
100 percent for renal dysfunction.  38 C.F.R. § 4.115a 
(2009).  

The regulations provide that, where the reduction in a rating 
is considered warranted and the lower evaluation would result 
in a reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance must be prepared setting forth all material 
facts and reasons.  The Veteran must be notified at his or 
her latest address of record of the contemplated action and 
furnished detailed reasons therefor, and must be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at their present 
level.  If additional evidence is not received within that 
period, final rating action will be taken and the award will 
be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  38 C.F.R. 
§ 3.105(e).  

In this case, service connection for prostate cancer was 
established in a rating decision in April 2002, and a 100 
percent rating was assigned, effective from August 2001.  A 
rating decision in January 2004 proposed to reduce the rating 
to 0 percent, and the Veteran was notified of that proposal.  
Following receipt of additional evidence, a rating decision 
in January 2005 reduced the rating for prostate cancer to 40 
percent, effective April 1, 2005.  The Board finds that the 
procedures followed by the RO in this case met the 
requirements of § 3.105(e).  

However, the Board finds that a reduction of the rating from 
100 percent was not warranted by the medical evidence.  The 
evidence shows that the Veteran initially underwent radiation 
therapy after his prostate cancer was diagnosed, followed by 
brachytherapy November 2001.  Subsequently, the prostate 
cancer was followed with serial tests for prostate specific 
antigen (PSA).  The values obtained for those tests were <0.1 
in February 2002, 0.2 in August 2002, 0.5 in February 2003, 
0.3 in August 2003, 0.4 in February 2004, 0.3 in August 2004, 
0.54 in February 2005, 1.07 in May 2005, 1.64 in August 2005, 
1.76 in October 2005.  

In October 2005, the Veteran's private physician wrote that, 
based on the increasing PSA values listed above, "[i]t is 
possible that you have developed a biochemical failure. . . .  
If indeed, you have developed recurrent cancer, continued PSA 
progression will be noted. . . ."  The same physician wrote 
in September 2006 that the Veteran's PSA value was 1.6 in 
October 2005, 2.30 in January 2006, 2.99 in April 2006, and 
4.84 in August 2006.  The physician further stated that, 
"Unfortunately, you have developed a PSA failure with the 
recent onset of significant PSA velocity. . . .  If your bone 
scan reveals no obvious evidence of metastases, your prostate 
cancer is not life threatening.  There however, is no cure 
for the disease and you will require at least intermittent 
treatment for the remainder of your life."  In September 
2006, a bone scan and magnetic resonance imaging (MRI) were 
positive for metastatic disease in the first thoracic 
vertebra.  

A rating decision in February 2010, increased the rating for 
the Veteran's prostate cancer to 100 percent, effective from 
September 1, 2006.  

In April 2009, an opinion was obtained from a VA specialist, 
following review of the Veteran's claims file.  That examiner 
discussed the history of the Veteran's prostate cancer, 
essentially as set forth above.  The examiner noted that, 

Following radiation therapy, the PSA 
became undetectable until February 2003.  
At that time the PSA became detectable 
and continued to increase until he was 
treated with androgen deprivation again.  
The actual PSA velocity is unimportant.  
The important thing is that the PSA 
continued to increase indicating that the 
prostate cancer was progressing.  The 
above summary . . . showed that the 
patient had a fairly typical and all too 
common failure of radiation therapy to 
control his prostate cancer.  His 
response to androgen deprivation was good 
and continues.  However, the tumor can be 
expected to become hormone refractory in 
time and in all likelihood will recur.  
He should not be considered to be 
prostate cancer free and will one day 
succumb to this disease.  

The key provision in Diagnostic Code 7528 states that, "If 
there has been no local reoccurrence or metastasis, the 
disability is to be rated on residuals."  The Board 
construes that provision to indicate that, if there has been 
recurrence or metastasis, a 100 percent rating is to be 
assigned.  

The MRI and bone scan in September 2006 clearly demonstrated 
that the Veteran's prostate cancer had metastasized.  
Although the private physician's letters and the VA 
specialist's opinion do not specifically state that the 
Veteran's prostate cancer had recurred by early 2005, both 
examiners indicated that the progression of the Veteran's PSA 
values in 2005 and 2006 represented a failure of the earlier 
treatment.  Significantly, the VA specialist stated that the 
increasing PSA values indicated that the Veteran's prostate 
cancer was progressing.  Obviously, for the cancer to be able 
to "progress," it must be present.  

Affording the Veteran the benefit of the doubt, the Board 
finds that the medical evidence shows that his prostate 
cancer had recurred in early 2005.  Therefore, pursuant to 
Code 7528, the 100 percent rating should not have been 
reduced, effective in April 2005, and said reduction was not 
proper.  Accordingly, the 100 percent rating for prostate 
cancer is restored, effective from the date of the reduction, 
April 1, 2005.  


ORDER

An increased rating of 50 percent rating for PTSD is granted, 
subject to the law and regulations governing the award of 
monetary benefits.  

The 100 percent schedular rating for prostate cancer is 
restored, effective from April 1, 2005, subject to the law 
and regulations governing the award of monetary benefits. 


REMAND

In light of the Board's decision herein, the issue concerning 
entitlement to a TDIU must be remanded.  See Smith v. Gober, 
236 F.3d 1370, 1372 (Fed. Cir. 2001) (holding that issues 
that are inextricably intertwined must be considered 
together).  

Although the schedular 100 percent rating was restored 
herein, it is possible for a veteran to be awarded TDIU for a 
single disability, notwithstanding disability ratings for 
other conditions.  See Bradley v. Peake, 22 Vet. App. 280 
(2008).  Although no additional disability compensation may 
be paid when a total schedular disability rating is already 
in effect, a separate award of a TDIU predicated on a single 
disability may form the basis for an award of special monthly 
compensation (SMC).  Therefore, although restoring the 100 
percent schedular rating in this decision for the 
service-connected prostate cancer, VA must nonetheless 
consider the Veteran's claim of entitlement to a TDIU. 

Therefore, this case is remanded for the following actions:

After conducting any additional development 
of the evidence deemed necessary, the RO 
must readjudicate the issue of entitlement 
to a TDIU.  If the claim remains denied, a 
supplemental statement of the case must be 
provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.  

No action is required by the Veteran until he receives 
further notice; however, the Veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


